 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         VERONIKA KIM CARDENAS,                        CASE NO. C18-0782JLR

11                              Plaintiff,               ORDER GRANTING
                  v.                                     STIPULATED MOTION
12
           CROWLEY MARITIME
13
           CORPORATION, et al.,
14
                                Defendants.
15
           Before the court is the parties’ stipulated motion seeking an extension of the
16
     discovery cutoff from July 22, 2019, to August 9, 2019, for the limited purpose of taking
17
     the depositions of (1) Sundeep Randhawa, M.D., and (2) Tracie Miller. (Stip. Mot. (Dkt.
18
     # 39) at 1.) The court GRANTS the motion but solely to allow the parties to conduct the
19
     two referenced depositions. The parties may not conduct any other discovery following
20
     July 22, 2019, discovery cutoff. (See Sched. Order (Dkt. # 19) at 1 (setting the discovery
21
     //
22


     ORDER - 1
 1   cutoff on July 22, 2019).) In addition, the court will not grant any further case schedule

 2   modifications based on the parties’ inability to timely complete discovery.

 3          Dated this 8th day of July, 2019.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
